Exhibit 10.24

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON. MOCON has, however,
entered into a written Executive Severance Agreement, a form of which was filed
as an exhibit to our Annual Report on Form 10-K for our fiscal year ended
December 31, 2007, with six of our full-time officers, including each of our
executive officers listed below. The following is a description of oral
compensation arrangements for 2015 between MOCON, Inc. and our executive
officers who are listed as “named executive officers” in our proxy statement
relating to our 2015 annual meeting of shareholders:

 

Name of

Executive

Officer

 

Title

Base Salary

Bonus

Arrangements

Stock

Options

 

Other

Robert L.

Demorest

Chairman, President and Chief Executive Officer

$385,000 per year

See footnotes (1) and (2) below

Stock options to purchase shares of MOCON common stock are granted from time to
time in the sole discretion of the Compensation Committee of the MOCON board of
directors

Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75 percent (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 50
percent of the first 6 percent of the amount that each participant contributed
under this plan. MOCON provides an automobile for each of its full-time
executive officers. Executive Officers generally receive 3-5 weeks of vacation
per year. Executive officers are reimbursed for expenses incurred in the
ordinary course of business.

Executive officers receive other benefits received by other MOCON employees,
including health, dental and life insurance benefits.

 

Donald N. DeMorett

Chief Operating Officer

$260,000 per year

See footnotes (1) and (2) below

See above

See above

Elissa Lindsoe

Vice President, Chief Financial Officer, Treasurer and Secretary

$240,000 per year

See footnotes (1) and (2) below

See above

See above

Daniel W. Mayer

Executive Vice President, Chief Technology Officer

$266,000 per year

See footnotes (1) and (2) below

See above

See above

  

 
 

--------------------------------------------------------------------------------

 

 

(1)

MOCON provides its executive officers and other employees a direct financial
incentive to achieve MOCON’s current profit goals through the MOCON, Inc.
Incentive Pay Plan, which was filed as an exhibit to MOCON’s annual report on
Form 8-K filed on December 29, 2014. Under the Incentive Pay Plan, annual goals
are measured by MOCON’s operating income, revenue growth and specified
objectives for Messrs. Demorest, DeMorett, Mayer, and Ms. Lindsoe, who have
overall corporate responsibilities. The Incentive Pay Plan contemplates that
each year the Compensation Committee will establish goal amounts for MOCON’s
executive officers and will determine the percentage of salary at goal for
MOCON’s executive officers and the weighting for each of the components. The
Compensation Committee, has established the goal amounts, objectives and
weighting for 2015 and determined these percentages. Although the goal amounts
are confidential, the 2015 percentages of salary at goal range from forty
percent to sixty-five percent of 2015 base salary earned, at goal, with the
actual incentive paid based on the percentage of goal achieved, up to a maximum
of one hundred fifty percent. The fiscal 2015 goals and percentages of salary
were set forth in resolutions approved by the Compensation Committee and are not
otherwise set forth in any written agreements between MOCON and the executive
officers. The following are the amounts paid to each of MOCON’s executive
officers under the Incentive Pay Plan with respect to fiscal 2014: Mr. Demorest:
$198,868; Mr. DeMorett: $113,419, Ms. Lindsoe: $30,000 and Mr. Mayer: $105,870.
These amounts were paid in March 2015.

 

(2)

For fiscal 2015, the Compensation Committee established individual special
performance related bonus arrangements for Messrs. Demorest, DeMorett, Mayer,
and Ms. Lindsoe to further motivate these individuals to attain certain
company-related performance goals in addition to the profitability
performance-related goals covered under MOCON’s Incentive Pay Plan. While the
specific performance goals remain confidential, the bonuses if paid will be in
the form of an extra week of paid vacation and an all-expense paid trip for two,
up to maximum amounts ranging from $15,000 to $20,000. The terms of the fiscal
2015 special performance related bonuses were set forth in resolutions approved
by the Compensation Committee and are not otherwise set forth in any written
agreements between MOCON and the executive officers.

 